DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

Information disclosure statements (IDS) were submitted on 7/7/21 and 2/8/22.  Accordingly, the information disclosure statements are being considered by the Examiner and initialed copies of the forms are attached to this correspondence.
Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satake et al. (US Patent Application Publication No. 2018/0072949) (“Satake”).
Regarding Claim 1, Satake teaches a projector color wheel (see Figure 1, item 1D), comprising: a substrate (Figure 5, item 10); a first film (Figure 5, item 30R) for changing a wavelength of light, provided on the substrate, including a first material including a plurality of first quantum dots (Figure 5, item 30B) of a first quantum dot type, the plurality of first quantum dots being configured to emit light according to a first emission profile with at least a first emission peak at a first emission wavelength when light of a predetermined wavelength incidents (¶0064); a second film (Figure 5, item 30G) for changing a wavelength of light, provided on the substrate, including a second material (Figure 5, item 30A), the second material being configured to emit light according to a second emission profile with at least a second emission peak at a second emission wavelength when light of the predetermined wavelength incidents (¶0064); wherein each of the first film and the second film includes a binding material (Figure 5, item 30P in both layers, see also ¶0163-0184); and wherein the first emission wavelength is larger than the second emission wavelength (¶0156).
Regarding Claim 2, Satake further teaches the first and the second film are arranged on each other on the substrate (see Figure 5).
Regarding Claim 3, Satake further teaches the first and the second film are provided as separate sections on the substrate (see Figure 5, both 30R and 30G are identifiable, separate sections depicted in the Figure and both are on the substrate).
Regarding Claim 5, Satake further teaches the second material includes a plurality of second quantum dots of a second quantum dot type (¶0156).
Regarding Claim 6, Satake further teaches a diffusion film (Figure 1, ¶0245) provided as a separate section on the substrate for diffusing incident light (¶0245).
Regarding Claim 20, Satake teaches a projector illumination device (see Figure 1), comprising: a light source (Figure 1, 1A) configured to emit light of at least a predetermined wavelength; and a projector color wheel (Figure 1, item 1D), including: a substrate (Figure 5, item 10); a first film (Figure 5, item 30R) for changing a wavelength of light, provided on the substrate, including a first material including a plurality of first quantum dots (Figure 5, item 30B) of a first quantum dot type, the plurality of first quantum dots being configured to emit light according to a first emission profile with at least a first emission peak at a first emission wavelength when light of a predetermined wavelength incidents (¶0064); a second film (Figure 5, item 30G) for changing a wavelength of light, provided on the substrate, including a second material (Figure 5, item 30A), the second material being configured to emit light according to a second emission profile with at least a second emission peak at a second emission wavelength when light of the predetermined wavelength incidents (¶0064); wherein each of the first film and the second film includes a binding material (Figure 5, item 30P in both layers, see also ¶0163-0184); and wherein the first emission wavelength is larger than the second emission wavelength (¶0156).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Satake as applied to Claim 1 above, and further in view of Ueda et al. (US Patent Application Publication No. 2021/0270428) (“Ueda”).
Regarding Claim 4, Satake teaches Claim 1 as indicated above. Satake does not specifically teach the second material includes cerium doped yttrium aluminum garnet, although Satake does teach different color emission (¶0156). However, Ueda specifically teaches using cerium doped yttrium aluminum garnet (¶0071) for a phosphor in a color changing device with multiple layers (see Figure 1 and associated text).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the specific material of Ueda in the device of Satake, as Ueda teaches the material has a specific excitement range (¶0156) and it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP § 2144.07.
Claims 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Satake as applied to Claim 1 above, and further in view of Yoshikawa et al. (US Patent Application Publication No. 2020/0301207) (“Yoshikawa”).
Regarding Claim 7, Satake teaches Claim 1 as indicated above, but does not specifically teach the first quantum dot type has a structure which includes: a first core layer including a first quantum dot material; a first shelling layer including a second quantum dot material formed on the first core layer; and a first oxide layer including a first oxide formed on the first shelling layer.  However, Yoshikawa teaches including quantum dots in optical color changing layer (¶0059-0066), where the quantum dots having a core/shell structure with multiple layers of shells (¶0064), where aluminum oxide is one of the materials described as a shell material (¶0064).  It would have been obvious to use the specific quantum dot structure disclosed is Yoshikawa as the quantum dots of Satake, as Yoshikawa teaches forming the dots of such structures is known to be determined base known properties of the disclosed materials/shapes/sizes (¶0063-0066). Furthermore, it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP § 2144.07.
Regarding Claim 8, Yoshikawa further teaches the structure of the first quantum dot type includes: a second shelling layer including a third quantum dot material formed between the first shelling layer and the first oxide layer (¶0064).
Regarding Claim 9, Yoshikawa further teaches the first quantum dot material is cadmium selenide and the second quantum dot material is cadmium sulfide (¶0064).
Regarding Claim 10, Yoshikawa further teaches the first quantum dot material is indium phosphide, the second quantum dot material is zinc selenide and the third quantum dot material is zinc sulfide (¶0064).
Regarding Claim 11, Yoshikawa further teaches the first oxide is silicon oxide or aluminum oxide (¶0064).
Regarding Claim 12, Satake does not specifically teach the second quantum dot type has a structure which includes: a second core layer including a fourth quantum dot material; a third shelling layer including a fifth quantum dot material formed on the second core layer; and a second oxide layer including a second oxide formed on the third shelling layer.  However, Yoshikawa teaches including quantum dots in optical color changing layer (¶0059-0066), where the quantum dots having a core/shell structure with multiple layers of shells (¶0064), where aluminum oxide is one of the materials described as a shell material (¶0064).  It would have been obvious to use the specific quantum dot structure disclosed is Yoshikawa as the quantum dots of Satake, as Yoshikawa teaches forming the dots of such structures is known to be determined base known properties of the disclosed materials/shapes/sizes (¶0063-0066). Furthermore, it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP § 2144.07.
Regarding Claim 13, Yoshikawa further teaches the structure of the second quantum dot type includes: a second shelling layer including a sixth quantum dot material formed between the third shelling layer and the second oxide layer (¶0064).
Regarding Claim 14, Yoshikawa further teaches the fourth quantum dot material is cadmium selenide and the fifth quantum dot material is cadmium sulfide (¶0064).
Regarding Claim 15, Yoshikawa further teaches the fourth quantum dot material is indium phosphide, the fifth quantum dot material is zinc selenide and the sixth quantum dot material is zinc sulfide (¶0064).
Regarding Claim 16, Yoshikawa further teaches the second oxide is silicon oxide or aluminum oxide (¶0064).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Satake as applied to Claim 1 above, and further in view of Nagasaki et al. (US Patent Application Publication No. 2020/0176644) (“Nagasaki”).
Regarding Claim 17, Satake teaches Claim 1 as indicated above. Satake does not specifically teach a reflective film provided on the substrate, wherein the reflective film is arranged between the substrate and the first film or between the substrate and the second film or between the substrate and the first film and the second film.  However, Nagasaki teaches including a metallic reflective film on a substrate between the substrate and a quantum dot layer (¶0040).  IT would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the reflective film of Nagasaki on the substrate of Satake, as a reflective film functions as is well known in the art to reflect emitted light in a specific direction to control emission direction and increase intensity of light in a specific direction.
Regarding Claim 18, Nagasaki further teaches the reflective film is a metallic film, wherein the metallic film includes aluminum or silver (¶0040).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Satake as applied to Claim 1 above, and further in view of Khalil et al. (US Patent Application Publication No. 2019/0211259) (“Khalil”).
Regarding Claim 19, Satake teaches Claim 1 as indicated above. Satake does not specifically teach the binding material is sodium silicate. However, Khalil specifically teaches using sodium silicate for a binding material in a quantum dot layer (¶0124) – the Examiner also notes sodium silicate is taught to be a known alternative to polymers like those used in Satake as well in Khalil, ¶0125.  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the specific material of Khalil in the device of Satake, as Khalil teaches the material is a known equivalent to polymer layers (¶0125) and it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP § 2144.07.
Conclusion












The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oh et al. (US Patent Application Publication No. 2020/0219309)
Mima et al. (US Patent Application Publication No. 2017/0023188)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891